Case 1:14-cv-03074-CMA-KMT Document 1229 Filed 07/18/19 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello

   Civil Action No. 14-cv-03074-CMA-KMT

   JOHANA PAOLA BELTRAN,
   LUSAPHO HLATSHANENI,
   BEAUDETTE DEETLEFS,
   ALEXANDRA IVETTE GONZALEZ,
   JULIANE HARNING,
   NICOLE MAPLEDORAM,
   LAURA MEJIA JIMENEZ,
   SARAH CAROLINE AZUELA RASCON,
   CAMILA GABRIELA PEREZ REYES,
   CATHY CARAMELO,
   LINDA ELIZABETH,
   And those similarly situated,

         Plaintiffs,
   v.

   INTEREXCHANGE, INC.,
   USAUPAIR, INC.,
   GREATAUPAIR, LLC,
   EXPERT GROUP INTERNATIONAL INC., d/b/a Expert AuPair,
   EURAUPAIR INTERCULTURAL CHILD CARE PROGRAMS,
   CULTURAL HOMESTAY INTERNATIONAL,
   CULTURAL CARE, INC., d/b/a Cultural Care Au Pair,
   AUPAIRCARE INC.,
   AU PAIR INTERNATIONAL, INC.,
   APF GLOBAL EXCHANGE, NFP, d/b/a/ Aupair Foundation,
   AMERICAN INSTITUTE FOR FOREIGN STUDY, d/b/a Au Pair in America,
   AMERICAN CULTURAL EXCHANGE, LLC, d/b/a GoAuPair,
   AGENT AU PAIR,
   A.P.E.X. AMERICAN PROFESSIONAL EXCHANGE, LLC, d/b/a ProAuPair,
   20/20 CARE EXCHANGE, INC., d/b/a The International Au Pair Exchange,
   ASSOCIATES IN CULTURAL EXCHANGE, d/b/a GoAuPair, and
   GOAUPAIR OPERATIONS, LLC, d/b/a GoAuPair,

         Defendants.
Case 1:14-cv-03074-CMA-KMT Document 1229 Filed 07/18/19 USDC Colorado Page 2 of 9




     ORDER GRANTING FINAL APPROVAL OF CLASS AND COLLECTIVE ACTION
                             SETTLEMENT


         This matter is before the Court on Plaintiffs’ Motion for Final Approval of Class

   and Collective Action Settlement. (Doc. # 1205.) The parties reached a Settlement

   Agreement on January 9, 2019, as a result of intensive, non-collusive, arm’s length

   negotiations facilitated by United States Magistrate Judge Michael E Hegarty. (Doc.

   # 1208-1 at 2–49) The Court gave its preliminary approval to the Settlement Agreement

   on January 23, 2019 (Doc. # 1191), and the parties subsequently sent the Settlement

   Notice to potential class members and collected claim forms and requests for exclusion

   from them. On May 16, 2019, Plaintiffs filed the Motion for Final Approval of Class and

   Collective Action Settlement presently before the Court. (Doc. # 1205.) The Court

   heard argument on Plaintiffs’ request for final approval of the Settlement Agreement on

   July 18, 2019. See (Doc. # 1228.)

         Being intimately familiar with the lengthy, labyrinthine history of this matter and

   having thoroughly reviewed the Settlement Agreement, the Court GRANTS Plaintiffs’

   Motion for Final Approval of Class and Collective Action Settlement. (Doc. # 1205.) It is

         FURTHER ORDERED that:

      1. The Court finally approves the class and collective action settlement. This Court

         also finally certifies the Fair Labor Standards Act (“FLSA”) classes that were

         conditionally certified in this action. See (Doc. ## 525, 539, 569.)

      2. Any capitalized term that is not defined in this Order shall have the meaning

         provided in the Settlement Agreement.

                                               2
Case 1:14-cv-03074-CMA-KMT Document 1229 Filed 07/18/19 USDC Colorado Page 3 of 9




       3. The Court confirms that it has jurisdiction over this matter and the parties to it.

       4. This Court approves the terms of the Settlement Agreement, and the Plan

          of Allocation, the material terms of which include, but are not limited to:

              a. Class Counsel will establish a Qualified Settlement Fund (“QSF”);

              b. Defendants will pay their respective shares of the settlement amount,

                 which totals $65,500,000, into the QSF;

              c. Within thirty (30) days after the Effective Date, and going forward,

                 Defendants (and their agents, where applicable) will provide a statement

                 to host families and au pairs to the effect that the weekly au pair stipend is

                 a minimum payment requirement and host families and au pairs are free

                 to agree to compensation higher than the legally applicable minimum.

              d. From the QSF, Class Counsel will receive attorneys’ fees of $22,925,000,

                 representing 35% of the QSF; 1 each of the eleven class representatives

                 will receive a service award of $5,000; each of the FLSA deponents will

                 receive a service award of $1,000 (unless they are a class representative);

                 and each FLSA opt-in plaintiff will receive $100 (unless they were

                 deposed). The awards to class representatives, FLSA deponents, and

                 FLSA opt-ins shall be in addition to any funds they receive as members of

                 the Rule 23 Class Action;

              e. Class Counsel’s litigation expenses, as well as Expenses for



   1
    Contemporaneous with the issuance of this Order, the Court issues an Order Granting
   Plaintiffs’ Motion for Attorneys’ Fees and Expenses.

                                                 3
Case 1:14-cv-03074-CMA-KMT Document 1229 Filed 07/18/19 USDC Colorado Page 4 of 9




                  administration of the settlement and sending of notice pursuant to 28

                  U.S.C. § 1715 will be deducted from the QSF;

             f. $536 shall be taxed from the QSF in favor of the United States and

                  payable into the Court to repay the filing and service costs the Court

                  previously waived;

             g. The remainder of the QSF will be distributed to Class Members, as

                  detailed in the Plan of Allocation;

             h. The Institute of International Education’s Au Pair Scholarship Program is

                  named as the cy pres recipient contemplated by Settlement Agreement,

                  pursuant to the conditions set forth in the Declaration of Joshua L. Libling

                  Regarding Cy Pres (Doc. # 1221); and

             i.   Class Members who did not exclude themselves are bound by the terms

                  of the Settlement Agreement, including all releases therein, and their

                  claims are dismissed with prejudice.

      5. This Court additionally finds that:

             a. The Settlement Notice, and the distribution thereof, satisfied the

                  requirements of due process under the Constitution and Federal Rule of

                  Civil Procedure 23(e), that it was the best practicable under the

                  circumstances, and that it constitutes due and sufficient notice to all

                  persons entitled to notice of class action settlement. See DeJulius v. New

                  England Health Care Emp. Pension Fund, 429 F.3d 935, 944 (10th Cir.

                  2005).


                                                 4
Case 1:14-cv-03074-CMA-KMT Document 1229 Filed 07/18/19 USDC Colorado Page 5 of 9




            b. The Settlement Notice was adequate and gave all Settlement Class

               Members sufficient information to enable them to make informed decisions

               as to the parties’ proposed settlement, and the right to object to, or opt-out

               of it (where applicable).

            c. This Court additionally finds that the parties’ settlement, on the terms and

               conditions set forth in their Settlement Agreement, is in all respects

               fundamentally fair, reasonable, adequate, and in the best interests of the

               Settlement Class Members. See Fed. R. Civ. P. 23(e); Jones v. Nuclear

               Pharmacy, Inc., 741 F.2d 322, 324 (10th Cir. 1984) (“In assessing whether

               the settlement is fair, reasonable and adequate, the trial court should

               consider: (1) whether the proposed settlement was fairly and honestly

               negotiated; (2) whether serious questions of law and fact exist, placing the

               ultimate outcome of the litigation in doubt; (3) whether the value of an

               immediate recovery outweighs the mere possibility of future relief after

               protracted and expensive litigation; and (4) the judgment of the parties that

               the settlement is fair and reasonable.”).

            d. Moreover, this standard substantially overlaps with the standard that

               courts apply in deciding whether to approve settlements under the FLSA,

               29 U.S.C. §§ 201, et seq. See Pliego v. Los Arcos Mexican Rest., Inc.,

               313 F.R.D. 117, 128 (D. Colo. 2016). As such, the Court also finds that

               the parties’ settlement is fair and reasonable under the FLSA.

            e. This Court further finds that the Settlement Class Members were given a


                                              5
Case 1:14-cv-03074-CMA-KMT Document 1229 Filed 07/18/19 USDC Colorado Page 6 of 9




                fair and reasonable opportunity to object to the settlement. Six Settlement

                Class Members objected to the settlement. And the class members who

                made valid and timely requests for exclusion are excluded from the class

                and settlement and are not bound by this order. There are 1,284 such

                persons.

      6. The deadlines previously imposed by the Court for filing claim forms to

         participate in the settlement are lifted to the extent that: (a) the Class

         Administrator may honor claim forms actually received prior to May 16, 2019; and

         (b) the Class Administrator may contact potential class members who submitted

         both a claim form and a request from exclusion, have the potential class

         members indicate their preference, and honor that preference.

      7. Effective upon the Effective Date, Released Parties, as defined in the next

         sentence, shall be released and forever discharged by all Settlement Class

         Members (the “Releasing Parties”) from any and all causes of action, judgments,

         liens, indebtedness, costs, damages, penalties, expenses, obligations, attorneys’

         fees, losses, claims, liabilities and demands of whatever kind or character (each

         a “Claim”), known or unknown, arising on or before the Effective Date, that are,

         were or could have been asserted against any of the Released Parties by reason

         of, arising out of, or in any way related to any of the facts, acts, events,

         transactions, occurrences, courses of conduct, representations, omissions,

         circumstances or other matters referenced in the Litigation, whether any such

         Claim was or could have been asserted by any Releasing Party on her or his


                                                6
Case 1:14-cv-03074-CMA-KMT Document 1229 Filed 07/18/19 USDC Colorado Page 7 of 9




         own behalf or on behalf of other Persons. Released Parties means the

         Defendants in this action, together with their respective parents, subsidiaries,

         officers, directors, employees, contractors, shareholders, attorneys, agents,

         representatives, insurers, host families, and affiliates, expressly, but without

         limitation, including recruiting affiliates named and unnamed in the course of this

         Litigation for those Defendants who use the services of others to identify, recruit

         and/or screen au pair candidates. Notwithstanding the foregoing, this Release

         shall not extend to claims or potential claims that any au pair may possess

         against her or his host family or families if such claims are (i) unrelated to the

         Claims asserted in the Litigation or (ii) unrelated to host family obligations under

         the federal Au Pair Program requirements, e.g., compensation, hours, education,

         or services required.

      8. Except as set forth in the Settlement Agreement, this Order and the Settlement

         Agreement shall not be offered or received against the or Released Parties and

         their counsel for any purpose, and in particular:

            a. Do not constitute, and shall not be offered or received against any Parties

                or Released Parties as evidence of, or construed as, or deemed to be

                evidence of any presumption, concession, or admission by Released

                Parties with respect to the truth of any fact alleged by Plaintiffs or any

                other Settlement Class Member or the validity of any Claim that has been

                or could have been asserted in the Litigation, including but not limited to

                the Released Claims, or of any liability, damages, negligence, fault, or


                                                7
Case 1:14-cv-03074-CMA-KMT Document 1229 Filed 07/18/19 USDC Colorado Page 8 of 9




                wrongdoing of the Released Parties;

            b. Do not constitute, and shall not be offered or received against any Parties

                or Released Parties as evidence of a presumption, concession, or

                admission of any fault, misstatement, or omission with respect to any

                statement or written document approved or made by Released Parties, or

                against the Plaintiffs, or any other Settlement Class Member as evidence

                of any infirmity in the Claims or defenses that have been or could have

                been asserted in the Litigation;

            c. Do not constitute, and shall not be offered or received against any Parties

                or Released Parties, as evidence of a presumption, concession, or

                admission with respect to any liability, damages, negligence, fault,

                infirmity, or wrongdoing, or in any way referred to for any other reason

                against Released Parties, in any other civil, criminal, or administrative

                action or proceeding, other than such proceedings as may be necessary

                to effectuate the provisions of this Agreement; and

            d. Do not constitute, and shall not be construed against any Parties or

                Released Parties, as an admission or concession that the consideration to

                be given hereunder represents the amount which could be or would have

                been recovered after trial.

      9. This Order is binding on all Settlement Class Members, except those individuals

         who validly and timely excluded themselves from the Class or from the

         Settlement.


                                               8
Case 1:14-cv-03074-CMA-KMT Document 1229 Filed 07/18/19 USDC Colorado Page 9 of 9




      10. This action is dismissed with prejudice as to all other issues and as to all parties

         and claims.

      11. This Court retains continuing and exclusive jurisdiction over the parties and all

         matters relating this matter, including the administration, interpretation,

         construction, effectuation, enforcement, and consummation of the settlement and

         this Order.




         DATED: July 18, 2019
                                                    BY THE COURT:



                                                    _______________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                                9
